In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0680V
                                        UNPUBLISHED


    FELIX WILLIS,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: December 15, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On May 8, 2019, Felix Willis filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that he suffered from a left shoulder injury related to vaccine
administration (“SIRVA”) following his receipt of an influenza (“flu”) vaccine on March 26,
2018. Petition at 1, 5. Petitioner further alleges that he experienced the symptoms of his
injury for more than six months. Petition at 6. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On December 15, 2021, Respondent filed an Amended Rule 4(c) report in which
he states that he does not contest that Petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1. Specifically, Respondent states:

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            In this case, respondent maintains that petitioner has not met his
            burden of proof under the Vaccine Act, for the reasons set forth in
            his initial Rule 4(c) Report. See ECF No. 22 at 4-7. However, in
            light of petitioner’s expert report, respondent no longer wishes to
            defend against petitioner’s entitlement claim before the Office of
            Special Masters and requests a ruling on the record regarding
            petitioner’s entitlement to compensation

Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                s/Brian H. Corcoran
                                Brian H. Corcoran
                                Chief Special Master




                                          2